TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




SUPPLEMENTAL OPINION ON MOTION FOR REHEARING






NO. 03-01-00215-CV




Patient Advocates of Texas and Allen J. Meril, M.D., Appellants


v.


Texas Workers Compensation Commission; Leonard Riley, Executive Director;

and State of Texas, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. 96-03744, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING




Motion for Rehearing


	Appellees have filed a motion for rehearing along with a motion to clarify our
holding.  Appellees ask us to narrow our holding to only invalidate the on-site portion of the audit
rules in question.  We decline to do so.  The motion for rehearing and motion to clarify are
overruled.

Before Justices Kidd, Yeakel and Patterson; Justice Patterson Dissenting

Dissent

	I respectfully dissent to the overruling of appellees' motion to clarify and motion
for rehearing.  This Court's opinion leaves the parties in an untenable position and we should, at
the very least, clarify the limited portions of the rules we have addressed.  I would also grant the
Commission's motion for rehearing on the ground that the disputed Rules are not an unlawful
delegation of the Commission's authority.

Motion for Rehearing and Motion to Clarify Overruled
Filed:   July 26, 2002
Publish